

Exhibit 10.4
Execution Version

--------------------------------------------------------------------------------



TERM LOAN SECURITY AGREEMENT

dated as of

January 31, 2012

among

THE GRANTORS IDENTIFIED HEREIN

and

CITIBANK, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
 
 
Page
 
ARTICLE I
 
 
Definitions
 
SECTION 1.01
Credit Agreement
1
SECTION 1.02
Other Defined Terms
2
 
ARTICLE II
 
 
Pledge of Securities
 
SECTION 2.01
Pledge
5
SECTION 2.02
Delivery of the Pledged Equity
6
SECTION 2.03
Representations, Warranties and Covenants
7
SECTION 2.04
Certification of Limited Liability Company and Limited
      Partnership Interests
8
SECTION 2.05
Registration in Nominee Name; Denominations
9
SECTION 2.06
Voting Rights; Dividends and Interest
9
 
ARTICLE III
 
 
Security Interests in Personal Property
 
SECTION 3.01
Security Interest
11
SECTION 3.02
Representations and Warranties
13
SECTION 3.03
Covenants
15
 
ARTICLE IV
 
 
Remedies
 
SECTION 4.01
Remedies Upon Default
17
SECTION 4.02
Application of Proceeds
19
SECTION 4.03
Grant of License to Use Intellectual Property
20
 
ARTICLE V
 
 
Subordination
 
SECTION 5.01
Subordination
21
 
ARTICLE VI
 
 
Miscellaneous
 
SECTION 6.01
Notices
22
SECTION 6.02
Waivers; Amendment
22
SECTION 6.03
Administrative Agent’s Fees and Expenses; Indemnification
23
SECTION 6.04
Successors and Assigns
23
SECTION 6.05
Survival of Agreement
23
SECTION 6.06
Counterparts; Effectiveness; Several Agreement
23
SECTION 6.07
Severability
24
SECTION 6.08
Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
     Consent to Service of Process
24
SECTION 6.09
Headings
24
SECTION 6.10
Security Interest Absolute
24
SECTION 6.11
Termination or Release
24
 
 
 




--------------------------------------------------------------------------------



 
 
Page
 
 
 
SECTION 6.12
Additional Grantors
25
SECTION 6.13
Administrative Agent Appointed Attorney-in-Fact
26
SECTION 6.14
General Authority of the Administrative Agent
26
SECTION 6.15
Administrative Agent and the Pari Passu Secured Parties.
27
SECTION 6.16
Reasonable Care
28
SECTION 6.17
Delegation; Limitation
28
SECTION 6.18
Reinstatement
28
SECTION 6.19
Miscellaneous
28
SECTION 6.20
ABL Intercreditor Agreement
28

Schedule I
Subsidiary Parties
Schedule II
Pledged Equity and Pledged Debt

Exhibits
 
 
 
Exhibit I
Form of Security Agreement Supplement
Exhibit II
Form of Perfection Certificate
Exhibit III
Form of Patent Security Agreement
Exhibit IV
Form of Trademark Security Agreement
Exhibit V
Form of Copyright Security Agreement



 
    
    
            





--------------------------------------------------------------------------------



TERM LOAN SECURITY AGREEMENT dated as of January 31, 2012, among the Grantors
(as defined below), Citibank, N.A., as Administrative Agent for the Secured
Parties (in such capacity, the “Administrative Agent”) and U.S. Bank National
Association, as trustee for the Pari Passu Holders (in such capacity, the “Pari
Passu Trustee”).
Reference is made to the Term Loan Credit Agreement dated as of January 31, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Prestige Brands Holdings, Inc., a Delaware corporation,
(“Holdings”), Prestige Brands, Inc., a Delaware corporation, (the “Borrower”),
certain other Subsidiaries of the Borrower from time to time party thereto,
Citibank, N.A., as Administrative Agent, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), and the
other agents named therein. The Lenders have agreed to extend credit to the
Borrower subject to the terms and conditions set forth in the Credit Agreement.
The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. Holdings and the
Subsidiary Parties are affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement, and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.
Pursuant to that certain Indenture dated March 24, 2010, as supplemented by the
First Supplemental Indenture, dated as of November 1, 2010, evidencing 8.25%
Senior Notes due 2018 issued by the Borrower (the “Pari Passu Indenture”), the
holders of the notes issued under the Pari Passu Indenture (collectively, the
“Pari Passu Holders”) extended credit to the Borrower upon the terms and subject
to the conditions set forth therein.
The Pari Passu Indenture restricts the ability of certain of the Grantors to
grant a security interest in the Collateral to secure the Credit Agreement
Obligations, unless the Grantors grant an equal and ratable security interest in
the Collateral to secure the Pari Passu Obligations.
Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions


SECTION 1.01    Credit Agreement.


(a)    Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. All terms (whether or not
capitalized) defined in the UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein; the term “instrument” shall have
the meaning specified in Article 9 of the UCC.
(b)    The rules of construction specified in Article I of the Credit Agreement



--------------------------------------------------------------------------------



also apply to this Agreement.
SECTION 1.02    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
“Accounts” has the meaning specified in Article 9 of the UCC.
“Administrative Agent” has the meaning assigned to such term in the recitals of
this Agreement.
“Agreement” means this Security Agreement.
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).
“Borrower” has the meaning assigned to such term in the recitals of this
Agreement.
“Collateral” means the Article 9 Collateral and the Pledged Collateral.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.
“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States, whether as author, assignee, transferee or otherwise, and (b)
all registrations and applications for registration of any such copyright in the
United States, including registrations, recordings, supplemental registrations
and pending applications for registration in the USCO.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Credit Agreement Obligations” has the meaning assigned to the term
“Obligations” in the Credit Agreement.
“Credit Agreement Secured Parties” means, collectively, the Administrative
Agent, the Lenders, the Hedge Banks and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.05 of the
Credit Agreement.



--------------------------------------------------------------------------------



“General Intangibles” has the meaning specified in Article 9 of the UCC.
“Grantor” means the Borrower, each Guarantor that is a party hereto and each
Guarantor that is a Domestic Subsidiary that becomes a party to this Agreement
after the Closing Date pursuant to Section 6.12.
“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Grantor, including inventions, designs,
Patents, Copyrights, Licenses, Trademarks, trade secrets, the intellectual
property rights in software and databases and related documentation and all
additions and improvements to the foregoing.
“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement and short-form Copyright
Security Agreement, each substantially in the form attached hereto as
Exhibits III, IV and V, respectively.
“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder or with respect thereto
including damages and payments for past, present or future infringements or
violations thereof, and (iii) rights to sue for past, present and future
violations thereof.
“Pari Passu Holders” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Pari Passu Indenture” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Pari Passu Obligations” means all of the following, whether now existing or
hereafter incurred: (a) the prompt performance and observance by each Grantor
whether now existing or hereafter incurred of all of its obligations under the
Pari Passu Indenture and the notes issued thereunder and (b) all other
indebtedness, liabilities and obligations of any kind or nature, now existing or
hereafter arising, owing from any Grantor to any Pari Passu Holder or the Pari
Passu Trustee pursuant to or in connection with a transaction contemplated by
the Pari Passu Indenture, howsoever evidenced, created, incurred or acquired,
whether primary, secondary, direct, contingent or joint and several, including,
without limitation, all obligations and liabilities incurred in connection with
collecting and enforcing the Pari Passu Obligations.
“Pari Passu Secured Parties” means the Pari Passu Holders and the Pari Passu
Trustee.
“Pari Passu Trustee” has the meaning assigned to such term in the recitals of
this



--------------------------------------------------------------------------------



Agreement.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters Patent of the United States in or to which any Grantor
now or hereafter has any right, title or interest therein, all registrations and
recordings thereof, and all applications for letters Patent of the United
States, including registrations, recordings and pending applications in the
USPTO, and (b) all reissues, continuations, divisions, continuations-in-part,
renewals, improvements or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of each of the
Grantors.
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
“Pledged Debt” has the meaning assigned to such term in Section 2.01.
“Pledged Equity” has the meaning assigned to such term in Section 2.01.
“Pledged Securities” means the Pledged Equity and Pledged Debt.
“Secured Obligations” means, collectively, the Credit Agreement Obligations and
the Pari Passu Obligations.
“Secured Parties” means, collectively, the Credit Agreement Secured Parties and
the Pari Passu Secured Parties.
“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.
“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date pursuant to Section 6.12.
“Trademark License” means any written agreement, now or hereafter in effect,



--------------------------------------------------------------------------------



granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, fictitious business names other source or business
identifiers, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the USPTO or any similar offices in any State of the United States or any
political subdivision thereof, and all extensions or renewals thereof, as well
as any unregistered trademarks and service marks used by a Grantor and (b) all
goodwill connected with the use of and symbolized thereby.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
“USCO” means the United States Copyright Office.
“USPTO” means the United States Patent and Trademark Office
ARTICE II


Pledge of Securities


SECTION 2.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Secured Obligations, including the Guarantees, each of the
Grantors hereby assigns and pledges to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Grantors’ right, title and interest
in, to and under:


(i)    all Equity Interests held by it that are listed on Schedule II and any
other Equity Interests obtained in the future by such Grantor and the
certificates representing all such Equity Interests (the “Pledged Equity”);
provided that the Pledged Equity shall not include (A) Excluded Assets, (B)
Equity Interests of a Domestic Subsidiary that has no material assets other than
Equity Interests (including any Indebtedness treated as equity for U.S. federal
tax purposes) of one or more Foreign Subsidiaries (other than Material Foreign
Subsidiaries) that are CFCs or (C) for the avoidance of doubt, Equity Interests
in excess of 65% of the issued and outstanding



--------------------------------------------------------------------------------



Equity Interests of (1) any Restricted Subsidiary that is a wholly owned
Material Domestic Subsidiary that is directly owned by the Borrower or by any
Subsidiary Guarantor and that and that has no material assets other than Equity
Interests (including any Indebtedness treated as equity for U.S. federal tax
purposes) of one or more Material Foreign Subsidiaries that are CFCs and (2) any
Restricted Subsidiary that is a wholly owned Material Foreign Subsidiary that is
directly owned by the Borrower or by any Subsidiary Guarantor;
(ii)    (A) the debt securities owned by it and listed opposite the name of such
Grantor on Schedule II, (B) any debt securities obtained in the future by such
Grantor and (C) the promissory notes (including the Intercompany Note) and any
other instruments evidencing such debt securities (the “Pledged Debt”); provided
that the Pledged Debt shall not include any Excluded Assets;
(iii)    all other property that may be delivered to and held by the
Administrative Agent pursuant to the terms of this Section 2.01;
(iv)    subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (i) and (ii) above;
(v)    subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in
clauses (i), (ii), (iii) and (iv) above; and
(vi)    all Proceeds of any of the foregoing
(the items referred to in clauses (i) through (vi) above being collectively
referred to as the “Pledged Collateral”).
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the benefit of
the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.
SECTION 2.02    Delivery of the Pledged Equity.


(a)    Each Grantor agrees promptly (but in any event within 30 days after
receipt by such Grantor or such longer period as the Administrative Agent may
agree in its reasonable discretion) to deliver or cause to be delivered to the
Administrative Agent, for the benefit of the Secured Parties, any and all (i)
Pledged Equity to the extent certificated and (ii) to the extent required to be
delivered pursuant to paragraph (b) of this Section 2.02, Pledged Debt.
(b)    Each Grantor will cause (i) any Indebtedness for borrowed money having an
aggregate principal amount in excess of $3,000,000 owed to such Grantor by any
Person that



--------------------------------------------------------------------------------



is evidenced by a duly executed promissory note and (ii) the Intercompany Note
to be pledged and delivered to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to the terms hereof.
(c)    Upon delivery to the Administrative Agent, any Pledged Securities shall
be accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Administrative Agent and
by such other instruments and documents as the Administrative Agent may
reasonably request (other than instruments or documents governed by or requiring
actions in any non-U.S. jurisdiction related to Equity Interests of Foreign
Subsidiaries) to perfect its security interest hereunder. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be deemed to supplement Schedule II and made a part hereof;
provided that failure to supplement Schedule II shall not affect the validity of
such pledge of such Pledged Equity. Each schedule so delivered shall supplement
any prior schedules so delivered.
SECTION 2.03    Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to and with the Administrative Agent, for the
benefit of the Secured Parties, that:
(a)    As of the date hereof, Schedule II includes all Equity Interests, debt
securities and promissory notes required to be pledged by such Grantor hereunder
in order to satisfy the Collateral and Guarantee Requirement;
(b)    the Pledged Equity issued by the Borrower and each wholly-owned
Restricted Subsidiary have been duly and validly authorized and issued by the
issuers thereof and are fully paid and nonassessable;
(c)    except for the security interests granted hereunder, such Grantor (i) is,
subject to any transfers made in compliance with the Credit Agreement, the
direct owner, beneficially and of record, of the Pledged Equity indicated on
Schedule II, (ii) holds the same free and clear of all Liens, other than (A)
Liens created by the Collateral Documents, the ABL Facility Documentation and
the documentation governing the Existing Notes, any Permitted First Priority
Refinancing Debt, any Permitted Junior Priority Refinancing Debt and any secured
Permitted Ratio Debt and (B) nonconsensual Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement, and (iii) if requested by the
Administrative Agent, will defend its title or interest thereto or therein
against any and all Liens (other than the Liens permitted pursuant to this
Section 2.03(c)), however arising, of all Persons whomsoever;
(d)    except for restrictions and limitations (i) imposed or permitted by the
Loan Documents or securities laws generally, (ii) in the case of Pledged Equity
of Persons that are not Subsidiaries, transfer restrictions that exist at the
time of acquisition of Equity Interests in such Persons, and (iii) except as
described in the Perfection Certificate, the Pledged Collateral is freely
transferable and assignable, and none of the Pledged Collateral is subject to
any option, right of first refusal, shareholders agreement, charter



--------------------------------------------------------------------------------



or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Administrative
Agent of rights and remedies hereunder;
(e)    the execution and performance by the Grantors of this Agreement are
within each Grantor’s corporate powers and have been duly authorized by all
necessary corporate action or other organizational action;
(f)    no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby, except for (i) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Grantors in favor of the Secured
Parties and (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to be obtained,
taken, given, or made or to be in full force and effect pursuant to the
Collateral and Guarantee Requirement);
(g)    by virtue of the execution and delivery by each Grantor of this
Agreement, and delivery of the Pledged Securities to and continued possession by
the Administrative Agent in the State of New York, the Administrative Agent for
the benefit of the Secured Parties has a legal, valid and perfected lien upon
and security interest in such Pledged Security as security for the payment and
performance of the Secured Obligations to the extent such perfection is governed
by the UCC, subject only to (i) Liens created by the ABL Facility Documentation
and the documentation governing the Existing Notes, any Permitted First Priority
Refinancing Debt, any Permitted Junior Priority Refinancing Debt and any secured
Permitted Ratio Debt and (ii) nonconsensual Liens permitted by Section 7.01 of
the Credit Agreement; and
(h)    the pledge effected hereby is effective to vest in the Administrative
Agent, for the benefit of the Secured Parties, the rights of the Administrative
Agent in the Pledged Collateral to the extent intended hereby.
Subject to the terms of this Agreement, each Grantor hereby agrees that upon the
occurrence and during the continuance of an Event of Default, it will comply
with instructions of the Administrative Agent with respect to the Equity
Interests in such Grantor that constitute Pledged Equity hereunder that are not
certificated without further consent by the applicable owner or holder of such
Equity Interests.
Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Administrative Agent in the
Pledged Collateral, the representations, warranties and covenants made by any
relevant Grantor in this Agreement with respect to the creation,



--------------------------------------------------------------------------------



perfection or priority (as applicable) of the security interest granted in favor
of the Administrative Agent (including, without limitation, this Section 2.03)
shall be deemed not to apply to such excluded assets.
SECTION 2.04    Certification of Limited Liability Company and Limited
Partnership Interests. No interest in any limited liability company or limited
partnership controlled by any Grantor that constitutes Pledged Equity shall be
represented by a certificate unless (i) the limited liability company agreement
of such limited liability company or partnership agreement of such limited
partnership expressly provides that such interests shall be a “security” within
the meaning of Article 8 of the UCC of the applicable jurisdiction, and (ii)
such certificate shall be delivered to the Administrative Agent in accordance
with Section 2.02. Any limited liability company and any limited partnership
controlled by any Grantor shall either (a) not include in its operative
documents any provision that any Equity Interests in such limited liability
company or such limited partnership be a “security” as defined under Article 8
of the Uniform Commercial Code or (b) certificate any Equity Interests in any
such limited liability company or such limited partnership. To the extent an
interest in any limited liability company or limited partnership controlled by
any Grantor and pledged under Section 2.01 is certificated or becomes
certificated, (i) each such certificate shall be delivered to the Administrative
Agent, pursuant to Section 2.02(a) and (ii) such Grantor shall fulfill all other
requirements under Section 2.02 applicable in respect thereof. Such Grantor
hereby agrees that if any of the Pledged Collateral is at any time not evidenced
by certificates of ownership, then each applicable Grantor shall, to the extent
permitted by applicable law, if necessary or, upon the request of the
Administrative Agent, desirable to perfect a security interest in such Pledged
Collateral, cause such pledge to be recorded on the equity holder register or
the books of the issuer, execute any customary pledge forms or other documents
necessary or appropriate to perfect the pledge and give the Administrative Agent
the right to transfer such Pledged Collateral under the terms hereof.
SECTION 2.05    Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given the Borrower prior written notice of its intent to exercise such
rights, (a) the Administrative Agent, on behalf of the Secured Parties, shall
have the right to hold the Pledged Securities in its own name as pledgee, the
name of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Administrative Agent
and each Grantor will promptly give to the Administrative Agent copies of any
written notices or other written communications received by it with respect to
Pledged Equity registered in the name of such Grantor and (b) the Administrative
Agent shall have the right to exchange the certificates representing Pledged
Equity for certificates of smaller or larger denominations for any purpose
consistent with this Agreement, to the extent permitted by the documentation
governing such Pledged Securities.


SECTION 2.06    Voting Rights; Dividends and Interest.


(a)    Unless and until an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have provided prior notice to the
Borrower that the rights of the Grantor under this Section 2.06 are being
suspended:



--------------------------------------------------------------------------------



(i)    Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof and each Grantor agrees that it shall exercise such rights for
purposes consistent with the terms of this Agreement, the Credit Agreement and
the other Loan Documents.
(ii)    The Administrative Agent shall promptly (after reasonable advance
notice) execute and deliver to each Grantor, or cause to be executed and
delivered to such Grantor, all such proxies, powers of attorney and other
instruments as such Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.
(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Administrative
Agent and the Secured Parties and shall be promptly (and in any event within 10
Business Days or such longer period as the Administrative Agent may agree in its
reasonable discretion) delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement reasonably requested by the
Administrative Agent). So long as no Default or Event of Default has occurred
and is continuing, the Administrative Agent shall promptly deliver to each
Grantor any Pledged Securities in its possession if requested to be delivered to
the issuer thereof in connection with any exchange or redemption of such Pledged
Securities permitted by the Credit Agreement in accordance with this Section
2.06(a)(iii).
(b)    Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have notified the Borrower of the
suspension of the Grantors’ rights under paragraph (a)(iii) of this Section
2.06, then all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 2.06 shall cease, and all such rights shall thereupon
become vested in the Administrative Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this Section
2.06 shall be held in trust for the benefit of the Administrative Agent, shall
be segregated from other property or funds of such Grantor and shall be promptly
(and in any event within 10 days or such longer period as the Administrative
Agent may agree in its



--------------------------------------------------------------------------------



reasonable discretion) delivered to the Administrative Agent upon demand in the
same form as so received (with any necessary endorsement reasonably requested by
the Administrative Agent). Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Administrative Agent in an account to be
established by the Administrative Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 4.02.
After all Events of Default have been cured or waived, the Administrative Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and
that remain in such account.
(c)    Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have provided the Borrower with notice of
the suspension of its rights under paragraph (a)(i) of this Section 2.06, then
all rights of any Grantor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this Section
2.06, and the obligations of the Administrative Agent under paragraph (a)(ii) of
this Section 2.06, shall cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that, unless otherwise directed by the Required Lenders, the
Administrative Agent shall have the right from time to time following and during
the continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that the Borrower would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) above, and the obligations of the Administrative
Agent under paragraph (a)(ii) of this Section 2.06 shall be reinstated.
(d)    Any notice given by the Administrative Agent to the Borrower under
Section 2.05 or Section 2.06 (i) shall be given in writing, (ii) may be given
with respect to one or more Grantors at the same or different times and (iii)
may suspend the rights of the Grantors under paragraph (a)(i) or paragraph
(a)(iii) of this Section 2.06 in part without suspending all such rights (as
specified by the Administrative Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Administrative Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.
ARTICLE III


Security Interests in Personal Property


SECTION 3.01    Security Interest.


(a)    As security for the payment or performance, as the case may be, in full
of the Secured Obligations, including the Guarantees, each Grantor hereby
assigns and pledges to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, and



--------------------------------------------------------------------------------



hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all Documents;
(iv)    all Equipment;
(v)    all General Intangibles;
(vi)    all Goods;
(vii)    all Instruments;
(viii)    all Inventory;
(ix)    all Deposit Accounts;
(x)    all Investment Property;
(xi)    all books and records pertaining to the Article 9 Collateral;
(xii)    all Fixtures;
(xiii)    all Letter-of-Credit Rights, but only to the extent constituting a
supporting obligation for other Article 9 Collateral as to which perfection of
security interests in such Article 9 Collateral is accomplished solely by the
filing of a UCC financing statement;
(xiv)    all Intellectual Property; and
(xv)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;
provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Assets.



--------------------------------------------------------------------------------



(b)    Subject to Section 3.01(e), each Grantor hereby irrevocably authorizes
the Administrative Agent for the benefit of the Secured Parties at any time and
from time to time to file in any relevant jurisdiction any initial financing
statements with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Article 9 Collateral as “all assets” or
“all personal property” of such Grantor or words of similar effect as being of
an equal or lesser scope or with greater detail and (ii) contain the information
required by Article 9 of the Uniform Commercial Code or the analogous
legislation of each applicable jurisdiction for the filing of any financing
statement or amendment, including whether such Grantor is an organization, the
type of organization and, if required, any organizational identification number
issued to such Grantor. Each Grantor agrees to provide such information to the
Administrative Agent promptly upon any reasonable request.
(c)    The Security Interest is granted as security only and shall not subject
the Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
(d)    The Administrative Agent is authorized to file with the USPTO or the USCO
(or any successor office) such documents as may be necessary or advisable for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in United States Intellectual Property of each Grantor in
which a security interest has been granted by each Grantor, without the
signature of any Grantor, and naming any Grantor or the Grantor as debtors and
the Administrative Agent as secured party.
(e)    Notwithstanding anything to the contrary in the Loan Documents or the
Pari Passu Indenture, none of the Grantors shall be required, nor is the
Administrative Agent authorized, (i) to perfect the Security Interests granted
by this Security Agreement (including Security Interests in Investment Property
and Fixtures) by any means other than by (A) filings pursuant to the Uniform
Commercial Code in the office of the secretary of state (or similar central
filing office) of the relevant State(s), and filings in the applicable real
estate records with respect to any fixtures relating to Mortgaged Real Property,
(B) filings in United States government offices with respect to Intellectual
Property of any Grantor as expressly required elsewhere herein, (C) delivery to
the Administrative Agent to be held in its possession of all Collateral
consisting of Instruments as expressly required elsewhere herein or (D) other
methods expressly provided herein, (ii) except to the extent set forth in
Section 3.03(g), to enter into any deposit account control agreement, securities
account control agreement or any other control agreement with respect to any
Deposit Account, Securities Account or any other Collateral that requires
perfection by “control,” (iii) to take any action (other than the actions listed
in clauses (i)(A) and (C) above) with respect to any assets located outside of
the United States, (iv) to perfect in any assets subject to a certificate of
title statute or (v) to deliver any Equity Interests except as expressly
provided in Section 2.02.
SECTION 3.02    Representations and Warranties. Each Grantor jointly and
severally represents and warrants, as to itself and the other Grantors, to the
Administrative Agent and the Secured Parties that:



--------------------------------------------------------------------------------





(a)    Subject to Liens permitted by Section 7.01 of the Credit Agreement, each
Grantor has good and valid rights in and title (except as otherwise permitted by
the Loan Documents) to the Article 9 Collateral with respect to which it has
purported to grant a Security Interest hereunder and has full power and
authority to grant to the Administrative Agent, for the benefit of the Secured
Parties, the Security Interest in such Article 9 Collateral pursuant hereto and
to execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained.
(b)    The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the Closing
Date. Subject to Section 3.01(e), the Uniform Commercial Code financing
statements or other appropriate filings, recordings or registrations prepared by
the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in the applicable
filing office (or specified by notice from the Borrower to the Administrative
Agent after the Closing Date in the case of filings, recordings or registrations
(other than filings required to be made in the USPTO and the USCO in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States Patents, Trademarks and Copyrights), in each case, as required by Section
6.11 of the Credit Agreement), are all the filings, recordings and registrations
that are necessary to establish a legal, valid and perfected security interest
in favor of the Administrative Agent (for the benefit of the Secured Parties) in
respect of all Article 9 Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions pursuant to
the Uniform Commercial Code, and no further or subsequent filing, re‑filing,
recording, rerecording, registration or re‑registration is necessary in any such
jurisdiction, except as provided under applicable Law with respect to the filing
of continuation statements.
(c)    Each Grantor represents and warrants that short-form Intellectual
Property Security Agreements containing a description of all Article 9
Collateral consisting of material United States registered Patents (and Patents
for which United States registration applications are pending), United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights, respectively
(other than, in each case, any Excluded Assets), have been delivered to the
Administrative Agent for recording by the USPTO and the USCO pursuant to 35
U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, (for the benefit of the Secured Parties) in respect
of all Article 9 Collateral consisting of registrations and applications for
Patents, Trademarks and Copyrights. To the extent a security interest may be
perfected by filing, recording or registration in USPTO or USCO under U.S.
federal intellectual property laws, then no further or subsequent filing,
re-filing, recording, rerecording, registration or re-registration is necessary
(other than (i) such filings and actions as are necessary to perfect



--------------------------------------------------------------------------------



the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed by any Grantor after the date hereof
and (ii) the UCC financing and continuation statements contemplated in Section
3.02(b)).
(d)    The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Secured Obligations and (ii) subject to the filings described in Section
3.02(b), a perfected security interest in all Article 9 Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code. Subject to Section 3.01(e) of this Agreement, the Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than (i) any statutory or similar Lien that has priority as a
matter of Law and (ii) any Liens expressly permitted pursuant to Section 7.01 of
the Credit Agreement.
(e)    The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable Laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the USPTO
or the USCO or (iii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 7.01 of the Credit Agreement and assignments
permitted by the Credit Agreement.
SECTION 3.03    Covenants.


(a)    The Borrower agrees to notify the Administrative Agent in writing
promptly, but in any event within 60 days (or such longer period as the
Administrative Agent may agree in its reasonable discretion), after any change
in (i) the legal name of any Grantor, (ii) the identity or type of organization
or corporate structure of any Grantor, (iii) the jurisdiction of organization of
any Grantor or (iv) the organizational identification number of such Grantor, if
any.
(b)    Subject to Section 3.01(e), each Grantor shall, at its own expense, upon
the reasonable request of the Administrative Agent, take any and all
commercially reasonable actions necessary to defend title to the Article 9
Collateral against all Persons and to defend the Security Interest of the
Administrative Agent in the Article 9 Collateral and the priority thereof
against any Lien not expressly permitted pursuant to Section 7.01 of the Credit
Agreement;



--------------------------------------------------------------------------------



provided that, nothing in this Agreement shall prevent any Grantor from
discontinuing the operation or maintenance of any of its assets or properties if
such discontinuance is (x) determined by such Grantor to be desirable in the
conduct of its business and (y) permitted by the Credit Agreement.
(c)    Subject to Section 3.01(e), each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Administrative Agent
may from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements or other documents in connection
herewith or therewith. If any amount payable under or in connection with any of
the Article 9 Collateral that is in excess of $3,000,000 shall be or become
evidenced by any promissory note, other instrument or debt security, such note,
instrument or debt security shall be promptly (and in any event within 30 days
of its acquisition or such longer period as the Administrative Agent may agree
in its reasonable discretion) pledged and delivered to the Administrative Agent,
for the benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent.
(d)    At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or any other Loan Document and within a
reasonable period of time after the Administrative Agent has requested that it
do so, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent within 10 Business Days after demand for any payment made
or any reasonable expense incurred by the Administrative Agent pursuant to the
foregoing authorization; provided, however, the Grantors shall not be obligated
to reimburse the Administrative Agent with respect to any Intellectual Property
that any Grantor has failed to maintain or pursue, or otherwise allowed to
lapse, terminate or be put into the public domain in accordance with Section
3.03(f)(iv). Nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.
(e)    If at any time any Grantor shall take a security interest in any property
of an Account Debtor or any other Person the value of which is in excess of
$3,000,000 to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Administrative Agent for the
benefit of the Secured Parties provided that, notwithstanding anything to the
contrary in this Agreement, this Agreement shall not constitute a grant of a
security interest in any Excluded Assets. Such assignment need not be filed of
public



--------------------------------------------------------------------------------



record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.
(f)    Intellectual Property Covenants.
(i)    Other than to the extent not prohibited herein or in the Credit Agreement
or with respect to registrations and applications no longer used or useful,
except to the extent failure to act would not, as deemed by the applicable
Grantor in its reasonable business judgment, reasonably be expected to have a
Material Adverse Effect, with respect to registration or pending application of
each item of its Intellectual Property for which such Grantor has standing to do
so, each Grantor agrees to take, at its expense, all reasonable steps,
including, without limitation, in the USPTO, the USCO and any other governmental
authority located in the United States, to pursue the registration and
maintenance of each Patent, Trademark, or Copyright registration or application
now or hereafter included in the Intellectual Property of such Grantor that are
not Excluded Assets.
(ii)    Other than to the extent not prohibited herein or in the Credit
Agreement, or with respect to registrations and applications no longer used or
useful, or except as would not, as deemed by the applicable Grantor in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Intellectual Property, excluding Excluded Assets, may lapse,
be terminated, or become invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, become publicly known).
(iii)    Other than as excluded or as not prohibited herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer used or useful in the applicable Grantor’s business operations, or except
where failure to do so would not, as deemed by the applicable Grantor in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all reasonable steps to preserve and protect
each item of its Intellectual Property, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of its Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking reasonable steps
necessary to ensure that all licensed users of any of its Trademarks abide by
the applicable license’s terms with respect to standards of quality.
(iv)    Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Loan Document prevents or shall be deemed to prevent any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property to the extent permitted by the Credit
Agreement if such Grantor determines in its reasonable business judgment that
such discontinuance is desirable in the conduct of its business.
(v)    Within the same delivery period as required for the delivery of the
annual Compliance Certificate required to be delivered under Section 6.02(a) of
the Credit Agreement



--------------------------------------------------------------------------------



the Borrower shall provide a list of any additional registrations of
Intellectual Property owned by Grantors, or registered copyrights exclusively
licensed to Grantors, not previously disclosed to the Administrative Agent
including such information as is necessary for such Grantor to make appropriate
filings in the USPTO and USCO.
(g)    Blocked Accounts. To the extent a Grantor is required to enter into
blocked account or “control” agreements under the ABL Facility, each such
Grantor shall, within the time period required for entry into such blocked
account or “control” agreements under the ABL Facility, enter into a blocked
account or “control” agreement in favor of the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, with respect to
any deposit account or securities account (each, a “Blocked Account”) for which
such Grantor is required to enter into such blocked account or “control”
agreement pursuant to the ABL Facility. The Administrative Agent hereby agrees
that it will not deliver a notice exercising exclusive control over any Blocked
Account except after the occurrence and during the continuance of an Event of
Default (subject, in any event, to the ABL Intercreditor Agreement).
ARTICLE IV


Remedies


SECTION 4.01    Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Secured Obligations, including the Guarantees, under the
Uniform Commercial Code or other applicable Law and also may (i) require each
Grantor to, and each Grantor agrees that it will at its expense and upon request
of the Administrative Agent, promptly assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place and time to be designated by the Administrative Agent that is
reasonably convenient to both parties; (ii) occupy any premises owned or, to the
extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under Law, without obligation to
such Grantor in respect of such occupation; provided that the Administrative
Agent shall provide the applicable Grantor with notice thereof prior to such
occupancy; (iii) exercise any and all rights and remedies of any of the Grantors
under or in connection with the Collateral, or otherwise in respect of the
Collateral; provided that the Administrative Agent shall provide the applicable
Grantor with notice thereof prior to such exercise; and (iv) subject to the
mandatory requirements of applicable Law and the notice requirements described
below, sell or otherwise dispose of all or any part of the Collateral securing
the Secured Obligations at a public or private sale or at any broker’s board or
on any securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at



--------------------------------------------------------------------------------



any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by Law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any Law now
existing or hereafter enacted.


The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9‑611 of the UCC or its equivalent in other jurisdictions) of the
Administrative Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Administrative Agent may (in its sole and
absolute discretion) determine. The Administrative Agent shall not be obligated
to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by Law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by Law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by Law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at Law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the UCC
or its



--------------------------------------------------------------------------------



equivalent in other jurisdictions.
Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default (provided that the Administrative Agent shall
provide the applicable Grantor with notice thereof prior to, to the extent
reasonably practicable, or otherwise promptly after, exercising such rights),
for the purpose of (i) making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies if insurance, (ii) making all determinations and
decisions with respect thereto and (iii) obtaining or maintaining the policies
of insurance required by Section 6.07 of the Credit Agreement or to pay any
premium in whole or in part relating thereto. All sums disbursed by the
Administrative Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within 10 days of demand, by the Grantors to the Administrative
Agent and shall be additional Secured Obligations secured hereby.
SECTION 4.02    Application of Proceeds. The Administrative Agent shall apply
the proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II of the Credit Agreement) payable to the Administrative Agent in its
capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts payable to the Secured Parties, ratably as between
the Credit Agreement Secured Parties and the Pari Passu Secured Parties (without
priority of any one over any other) in proportion to the unpaid amounts of
Credit Agreement Obligations and Pari Passu Obligations which such proceeds
applies (i) as among the Pari Passu Secured Parties, to such Secured Parties in
proportion to the unpaid amounts thereof and (ii) as among the Credit Agreement
Secured Parties, as set forth in Section 8.03 of the Credit Agreement; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such



--------------------------------------------------------------------------------



officer or be answerable in any way for the misapplication thereof.
The Administrative Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 4.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error) and the Administrative
Agent shall have no duty to inquire as to the application by the Pari Passu
Trustee of any amounts distributed to the Pari Passu Trustee.
If, despite the provisions of this Agreement, any Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the Secured Obligations to which it is then entitled in accordance with this
Agreement, such Secured Party shall hold such payment or other recovery in trust
for the benefit of all Secured Parties hereunder for distribution in accordance
with this Section 4.02.
SECTION 4.03    Grant of License to Use Intellectual Property. For the exclusive
purpose of enabling the Administrative Agent to exercise rights and remedies
under this Agreement at such time as the Administrative Agent shall be lawfully
entitled to exercise such rights and remedies at any time after and during the
continuance of an Event of Default, each Grantor hereby grants to the
Administrative Agent a non-exclusive, royalty-free, limited license (until the
termination or cure of the Event of Default) for cash, upon credit or for future
delivery as the Administrative Agent shall deem appropriate to use, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Grantor, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof; provided, however, that all of the foregoing
rights of the Administrative Agent to use such licenses, sublicenses and other
rights, and (to the extent permitted by the terms of such licenses and
sublicenses) all licenses and sublicenses granted thereunder, shall expire
immediately upon the termination or cure of all Events of Default and shall be
exercised by the Administrative Agent solely during the continuance of an Event
of Default and upon 10 Business Days’ prior written notice to the applicable
Grantor, and nothing in this Section 4.03 shall require Grantors to grant any
license that is prohibited by any rule of law, statute or regulation, or is
prohibited by, or constitutes a breach or default under or results in the
termination of any contract, license, agreement, instrument or other document
evidencing, giving rise to or theretofore granted, to the extent permitted by
the Credit Agreement, with respect to such property or otherwise unreasonably
prejudices the value thereof to the relevant Grantor; provided, further, that
any such license and any such license granted by the Administrative Agent to a
third party shall include reasonable and customary terms and conditions
necessary to preserve the existence, validity and value of the affected
Intellectual Property, including without limitation, provisions requiring the
continuing confidential handling of trade secrets, requiring the use of
appropriate notices and prohibiting the use of false notices, quality control
and



--------------------------------------------------------------------------------



inurement provisions with regard to Trademarks, patent designation provisions
with regard to Patents, copyright notices and restrictions on decompilation and
reverse engineering of copyrighted software (it being understood and agreed
that, without limiting any other rights and remedies of the Administrative Agent
under this Agreement, any other Loan Document or applicable Law, nothing in the
foregoing license grant shall be construed as granting the Administrative Agent
rights in and to such Intellectual Property above and beyond (x) the rights to
such Intellectual Property that each Grantor has reserved for itself and (y) in
the case of Intellectual Property that is licensed to any such Grantor by a
third party, the extent to which such Grantor has the right to grant a
sublicense to such Intellectual Property hereunder). For the avoidance of doubt,
the use of such license by the Administrative Agent may be exercised, at the
option of the Administrative Agent, only during the continuation of an Event of
Default. Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may also exercise the rights afforded under Section
4.01 of this Agreement with respect to Intellectual Property contained in the
Article 9 Collateral.


ARTICLE V

Subordination


SECTION 5.01    Subordination.


(a)    Notwithstanding any provision of this Agreement to the contrary, all
rights of the Grantors to indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the payment in full
in cash of the Secured Obligations. No failure on the part of the Borrower or
any Grantor to make the payments required under applicable law or otherwise
shall in any respect limit the obligations and liabilities of any Grantor with
respect to its obligations hereunder, and each Grantor shall remain liable for
the full amount of the obligations of such Grantor hereunder.
(b)    Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Administrative
Agent, all Indebtedness owed to it by any other Grantor shall be fully
subordinated to the payment in full in cash of the Secured Obligations.
ARTICLE VI


Miscellaneous


SECTION 6.01    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to the Borrower or any other Grantor shall be given to it in care of the
Borrower as provided in Section 10.02 of the Credit Agreement. With respect to
the Pari Passu Obligations: (i) any notice to the Pari Passu Trustee may be made
to its address as set forth in the most recent copy of the Pari Passu Indenture
provided to the Administrative Agent by the Borrower and (ii) notice to any Pari
Passu



--------------------------------------------------------------------------------



Trustee shall be deemed sufficient notice to the Pari Passu Holders for all
purposes hereunder.




SECTION 6.02    Waivers; Amendment.


(a)    No failure or delay by any Secured Party in exercising any right, remedy,
power or privilege hereunder or under any other Loan Document or under any Pari
Passu Indenture, as applicable, shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges of the Secured Parties herein provided, and provided under each other
Loan Document and the Pari Passu Indenture, are cumulative and are not exclusive
of any rights, remedies, powers and privileges provided by Law. No waiver of any
provision of this Agreement or consent to any departure by any Grantor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 6.02, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan or the provision
of services under Term Loan Secured Hedge Agreements shall not be construed as a
waiver of any Default, regardless of whether any Secured Party may have had
notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement; provided,
however, that the requisite written consent of the Pari Passu Holders and/or the
Pari Passu Trustee under the Pari Passu Indenture shall be required with respect
to any release, waiver, amendment or other modification of this Agreement that
would materially and adversely affect the rights of the Pari Passu Holders to
equally and ratably share in the security provided for herein with respect to
the Collateral. Except as set forth in this Section 6.02, neither the Pari Passu
Holders nor any Pari Passu Trustee shall have any rights to approve any release,
waiver, amendment, modification, charge, discharge or termination with respect
to this Agreement.
SECTION 6.03    Administrative Agent’s Fees and Expenses; Indemnification.


(a)    The parties hereto agree that the Administrative Agent shall be entitled
to reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in Sections 10.04
and 10.05 of the Credit Agreement.
(b)    Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 6.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document or the Pari Passu Indenture, the consummation of



--------------------------------------------------------------------------------



the transactions contemplated hereby, the repayment of any of the Secured
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document or the Pari Passu Indenture, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 6.03 shall be payable within
30 days of written demand therefor.
SECTION 6.04    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
SECTION 6.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors hereunder and in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the Secured Parties and shall survive the execution
and delivery of the Loan Documents and the making of any Loans and the provision
of services under Term Loan Secured Hedge Agreements, regardless of any
investigation made by any Secured Party or on its behalf and notwithstanding
that any Secured Party may have had notice or knowledge of any Default at the
time any credit is extended under the Credit Agreement, and shall continue in
full force and effect as long as this Agreement has not been terminated or
released pursuant to Section 6.11 below.


SECTION 6.06    Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Administrative Agent and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Grantor and the Administrative
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such Grantor, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each Grantor and may be amended, modified, supplemented, waived
or released with respect to any Grantor without the approval of any other
Grantor and without affecting the obligations of any other Grantor hereunder.


SECTION 6.07    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.


SECTION 6.08    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;



--------------------------------------------------------------------------------



Consent to Service of Process.


(a)    The terms of Sections 10.15 and 10.16 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 6.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by Law.
SECTION 6.09    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


SECTION 6.10    Security Interest Absolute. To the extent permitted by Law, all
rights of the Administrative Agent hereunder, the Security Interest, the grant
of a security interest in the Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document or
the Pari Passu Indenture, any agreement with respect to any of the Secured
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document or the Pari Passu Indenture or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations or (d)
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.


SECTION 6.11    Termination or Release.


(a)    This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations and any
Liens arising therefrom shall be automatically released upon termination of the
Aggregate Commitments and payment in full of all Credit Agreement Obligations
(other than (i) obligations and liabilities under Term Loan Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Hedge Bank
shall have been made and (ii) contingent obligations not yet accrued and
payable); provided that at any time prior to such termination, the Security
Interest and all other security interests granted hereby shall terminate with
respect to all Pari Passu Obligations and any Liens arising therefrom with
respect to such Pari Passu Obligations shall be automatically released upon the
occurrence of any of the following: (w) Pari Passu Obligations no longer being
required to be secured hereby pursuant to the Pari Passu Indenture as a result
of the release of the Collateral by the Administrative Agent as permitted
hereunder and under the Credit Agreement, (x) the Pari Passu Obligations having
been repaid in full in cash, (y) the Pari Passu Indenture



--------------------------------------------------------------------------------



having been amended to no longer require that the Pari Passu Obligations be
secured on an equal and ratable basis with the Credit Agreement Obligations or
(z) the Pari Passu Indenture having been amended to increase the obligation of
the Borrower or any Subsidiary Party to grant a security interest in any
Collateral.
(b)    A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary Guarantor or becomes an Excluded Subsidiary; provided
that the Required Lenders shall have consented to such transaction (if and to
the extent required by the Credit Agreement) and the terms of such consent did
not provide otherwise; provided further, that no Subsidiary Party shall be
released as provided in this paragraph if such Subsidiary Party continues to be
a guarantor in respect of the Senior Notes, any Indebtedness incurred pursuant
to Section 7.03(r), any Permitted First Priority Refinancing Debt, any Permitted
Junior Priority Refinancing Debt, any Permitted Unsecured Refinancing Debt, any
Junior Financing or any Permitted Refinancing of any of the foregoing.
(c)    Upon any sale or transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or transfer to another
Loan Party), or upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Collateral pursuant to Section 10.01
of the Credit Agreement or upon any Collateral constituting an Excluded Asset,
the security interest in such Collateral shall be automatically released.
(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 6.11, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release and
shall perform such other actions reasonably requested by such Grantor to effect
such release, including delivery of certificates, securities and instruments.
Any execution and delivery of documents pursuant to this Section 6.11 shall be
without recourse to or warranty by the Administrative Agent.
SECTION 6.12    Additional Grantors. Pursuant to Section 6.11 of the Credit
Agreement, certain additional Restricted Subsidiaries of the Grantors may be
required to enter in this Agreement as Grantors. Upon execution and delivery by
the Administrative Agent and a Restricted Subsidiary of a Security Agreement
Supplement, such Restricted Subsidiary shall become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.
SECTION 6.13    Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing



--------------------------------------------------------------------------------



any instrument that the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof at any time after and during the continuance of
an Event of Default, which appointment is irrevocable and coupled with an
interest. Without limiting the generality of the foregoing, the Administrative
Agent shall have the right, upon the occurrence and during the continuance of an
Event of Default and notice by the Administrative Agent to the applicable
Grantor of the Administrative Agent’s intent to exercise such rights, with full
power of substitution either in the Administrative Agent’s name or in the name
of such Grantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at Law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Administrative Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence, bad faith, or willful
misconduct or that of any of their Affiliates, directors, officers, employees,
counsel, agents or attorneys-in-fact, in each case, as determined by a final
non-appealable judgment of a court of competent jurisdiction.


SECTION 6.14    General Authority of the Administrative Agent. By acceptance of
the benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Administrative Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the
Administrative Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any provisions of this Agreement and
such other Collateral Documents against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral



--------------------------------------------------------------------------------



Document and (d) to agree to be bound by the terms of this Agreement and any
other Collateral Documents.


SECTION 6.15    Administrative Agent and the Pari Passu Secured Parties.


(a)    The obligations of the Administrative Agent to the Pari Passu Secured
Parties hereunder and under the other Collateral Documents shall be limited
solely to (i) holding the Collateral for the benefit of the Pari Passu Secured
Parties for so long as (A) any Credit Agreement Obligations remain outstanding
and (B) any Pari Passu Obligations are secured by such Collateral and (ii)
distributing any proceeds received by the Administrative Agent from the sale,
collection or realization of the Collateral to the Pari Passu Secured Parties in
respect of the Pari Passu Obligations in accordance with the terms of this
Agreement. Neither the Pari Passu Holders nor the Pari Passu Trustee shall be
entitled to exercise (or direct the Administrative Agent to exercise) any rights
or remedies hereunder with respect to the Pari Passu Obligations, including
without limitation the right to enforce the security interest in the Collateral,
request any action, institute proceedings, give any instructions, make any
election, give any notice to account debtors, make collections, sell or
otherwise foreclose on any portion of the Collateral or execute any amendment,
supplement, or acknowledgment hereof or of any other Collateral Document. This
Agreement shall not create any liability of the Administrative Agent or the
Credit Agreement Secured Parties to any of the Pari Passu Secured Parties by
reason of actions taken with respect to the creation, perfection or continuation
of the security interest on the Collateral, actions with respect to the
occurrence of an Event of Default, actions with respect to the foreclosure upon,
sale, release, or depreciation of, or failure to realize upon, any of the
Collateral or action with respect to the collection of any claim for all or any
part of the Obligations from any account debtor, guarantor or any other party or
the valuation, use or protection of the Collateral. By acceptance of the
benefits under this Agreement and the other Collateral Documents, the Pari Passu
Secured Parties and Pari Passu Trustee will be deemed to have acknowledged and
agreed that the provisions of the preceding sentence are intended to induce the
Lenders to permit such Persons to be Secured Parties under this Agreement and
certain of the other Collateral Documents and are being relied upon by the
Lenders as consideration therefor. The Administrative Agent shall not be
required to ascertain or inquire as to the performance by the Borrower or any
other obligor of the Pari Passu Obligations.
(b)    Notwithstanding anything to the contrary herein, nothing in this
Agreement shall or shall be construed to (i) result in the security interest in
the Collateral securing the Pari Passu Obligations to be less than equally and
ratably secured with the Credit Agreement Obligations pursuant to the Pari Passu
Indenture to the extent required thereby or (ii) modify or affect the rights of
the Pari Passu Secured Parties to receive the pro rata share specified in
Section 4.02of any proceeds of any collection or sale of Collateral.
(c)    The parties hereto agree that the Pari Passu Obligations and the Credit
Agreement Obligations are, and will be, equally and ratably secured with each
other by the Liens on the Collateral, and that it is their intention to give
full effect to the equal and ratable provisions of the Pari Passu Indenture, as
in effect on the date hereof. To the extent that the rights and benefits herein
or in any other Collateral Document conferred on the Pari Passu



--------------------------------------------------------------------------------



Secured Parties shall be held to exceed the rights and benefits required so to
be conferred by such provisions, such rights and benefits shall be limited so as
to provide such Pari Passu Secured Parties only those rights and benefits that
are required by such provisions. Any and all rights not herein expressly given
to the Pari Passu Trustee are expressly reserved to the Administrative Agent and
the Credit Agreement Secured Parties.
SECTION 6.16    Reasonable Care. The Administrative Agent is required to use
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, that the Administrative Agent shall be deemed to have used
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Administrative Agent accords its own property.


SECTION 6.17    Delegation; Limitation. The Administrative Agent may execute any
of the powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact, and shall not be
responsible for the gross negligence or willful misconduct of any agents or
attorneys-in-fact selected by it with reasonable care and without gross
negligence or willful misconduct.


SECTION 6.18    Reinstatement. The obligations of the Grantors under this
Security Agreement shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of the Borrower or other Loan Party
in respect of the Secured Obligations is rescinded or must be otherwise restored
by any holder of any of the Secured Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.


SECTION 6.19    Miscellaneous. The Administrative Agent shall not be deemed to
have actual, constructive, direct or indirect notice or knowledge of the
occurrence of any Event of Default unless and until the Administrative Agent
shall have received a notice of Event of Default or a notice from the Grantor or
the Secured Parties to the Administrative Agent in its capacity as
Administrative Agent indicating that an Event of Default has occurred.


SECTION 6.20    ABL Intercreditor Agreement. Notwithstanding any provision to
the contrary contained herein, the terms of this Agreement, the Liens created
hereby and the rights and remedies of the Administrative Agent hereunder are
subject to the terms of the ABL Intercreditor Agreement. The Pari Passu Trustee
hereby authorizes the Administrative Agent to enter into the ABL Intercreditor
Agreement. In the event of any conflict or inconsistency between the terms of
this Agreement and the ABL Intercreditor Agreement, the terms of the ABL
Intercreditor Agreement shall govern.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
PRESTIGE BRANDS HOLDINGS, INC.



By: /s/ Ron Lombardi    
Name: Ronald M. Lombardi
Title: Chief Financial Officer



PRESTIGE BRANDS, INC.
By: /s/ Ron Lombardi    
Name: Ronald M. Lombardi
Title: Chief Financial Officer



BLACKSMITH BRANDS, INC.
MEDTECH HOLDINGS, INC.
MEDTECH PRODUCTS INC.
PRESTIGE BRANDS HOLDINGS, INC., a 
     Virginia Corporation
PRESTIGE BRANDS INTERNATIONAL, INC.
PRESTIGE PERSONAL CARE HOLDINGS, INC.
PRESTIGE PERSONAL CARE, INC.
PRESTIGE SERVICES CORP.
THE CUTEX COMPANY
THE DENOREX COMPANY
THE SPIC AND SPAN COMPANY,
as Grantors



By: /s/ Ron Lombardi    
Name: Ronald M. Lombardi
Title: Chief Financial Officer










--------------------------------------------------------------------------------



CITIBANK, N.A., as Administrative Agent
By: /s/ Caesar Wyszomirski    
Name: Caesar Wyszomirski
Title: Vice President



U.S. BANK NATIONAL ASSOCIATION,
as Pari Passu Trustee
By: Raymond S. Haverstock    
Name: Raymond S. Haverstock
Title: Vice President






